DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-8 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergholz et al. (US 2011/0254450), hereinafter “Bergholz”. 
Re Claim 1, Bergholz discloses a touching head for cosmetic device (abstract, traffic sign LEDs, Examiner notes that “for cosmetic device” is merely an intended use that the device only needs to be capable of performing the function), comprising 
a holder (para. [0042], [0043], fig. 2, LED holder 30) and a touch pad (para. [0043], fig. 2, bezel ring 10), the upper and lower openings of the holder are connected (para. [0043], fig. 2, LED holder 30), wherein the holder is provided with a washer (para. [0042], fig. 2, LED assembly 20), and the top of the 

    PNG
    media_image1.png
    660
    683
    media_image1.png
    Greyscale

Re Claim 2, Bergholz discloses that the inner wall of the holder is provided with a bearing ring for placing the washer (fig. 2, fig. 4, para. [0042], the LED assembly 20 includes external exposed tabs 24 which are used to guide the installation into the LED holder 30 through the keyway slots 32 in the LED screw type, wedge type or hi-pin twist and lock type electrical connector contacts).  
Re Claim 3, Bergholz discloses that a waterproof groove is arranged on the outer wall of the washer (para. [0042], fig. 4, an external groove 200 on the cylindrical LED assembly 20), and a waterproof ring is installed in the waterproof groove (para. [0042], a compressible O-ring 22 mounted in an external groove 20 on the cylindrical LED assembly), the waterproof ring is clamped between the washer and the holder when the touching head is assembled (para. [0042], the O-ring 22 is compressed between the two cylindrical surfaces to thereby provide a water resistant seal between the LED assembly 20 and the LED holder 30, fig. 2, fig. 4; para. [0043], The LED holder installation is completed by screwing down threaded portion of the threaded bezel ring 10 over the threaded portion 36 of the housing 202 to mechanically squeeze the traffic sign material between the threaded bezel ring 10 and the LED holder 30).  
 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bergholz et al. (US 2011/0254450), hereinafter “Bergholz”.
Bergholz discloses that the top of the washer is fixedly connected with the touch pad (para. [0042], [0043], [0048], fig. 2, fig. 3, fig. 4, LED assembly 20 is fixedly connected with bezel ring 10 - Examiner notes that “the top end of the washer is provided with a gluing step” is a product-by-process, and the product in the limitation is the same as or obvious from the disclosed product in Bergholz. Please see MPEP 2113.). 
It would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bergholz, by configuring the top end of the washer to be provided with a gluing step, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bergholz et al. (US 2011/0254450), hereinafter “Bergholz”, in view of Altshuler et al. (US 2007/0038206), hereinafter “Altshuler”. 
Re Claim 5, Bergholz discloses the claimed invention substantially as set forth in claim 1. 
Bergholz is silent regarding the touch pad made of toughened glass.  
However, Altshuler discloses photocosmetic device (abstract) and teaches sapphire window 240 (para. [0085], fig. 3, sapphire window 240) for the purpose of its good optical transmissivity and heat transfer properties (para. [0085]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bergholz, by adding to the touch pad a toughened glass window, as taught by Altshuler, for the purpose of good optical transmissivity and heat transfer properties (para. [0085]).  
Re Claim 6, Bergholz discloses the claimed invention substantially as set forth in claim 1. 
Bergholz is silent regarding the washer made of metal material.  
Altshuler discloses photocosmetic device (abstract) and teaches that the substrate 480 of LED module 270 is pattern metal, which allows being heated to 325 degrees C. for a period of 15 minutes (para. [0094]) and teaches a heatsink assembly 280 made of copper to transfer heat from LED module 270 to heatsink assembly 280 (para. [0112], fig. 3, heat sink assembly 280 is secured within light source assembly 230). 
. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergholz et al. (US 2011/0254450), hereinafter “Bergholz”, in view of Wang (US 2012/0002426).
Re Claims 7 and 8, Bergholz discloses the claimed invention substantially as set forth in claim 1. 
Bergholz further discloses a shell (para. [0043], fig. 2, enclosure shell 60) and an LED light board fixed on the shell (para. [0044], two compressible coil springs 42A and 42B, which provide a secure electrical connection between the LED assembly 20 and the compensation circuit 50, which is provided with the input and output electrical wiring connections, para. [0044], [0049], LEDs 70 mounted inside the LED assembly – LEDs 70, spring housing 40 and compensation circuit 50 reads on LED light board; fig. 1 shows that LEDs 70, spring housing 40 and compensation 50 are fixed on the shell 60), the LED light board is welded with a spring (para. [0048], fig. 2, discloses two coil compression spring 42A and 42B mounted on the spring assembly or housing 40, the compensation circuit 50, and the enclosure shell 60 – Examiner notes that “the LED light board is welded with a spring” is a product-by-process, and the product in the limitation is the same as or obvious from the disclosed product in Bergholz. Please see MPEP 2113.), the holder is installed on the shell and is located at the periphery of the LED light board when assembled (fig. 1, fig. 2, LED holder 30 is installed on enclosure shell 60 and is located at the periphery of LEDs 70, spring housing 40 and compensation circuit 50 when assembled, para. [0048]).  
Bergholz is silent regarding the surface of the LED light board is pasted with thermal conductive silica gel, wherein the thermal conductive silica gel is provided with through holes corresponding to light beads position on the LED light board.  

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bergholz, by configuring the surface of the LED light board to be pasted with thermal conductive silica gel, wherein the thermal conductive silica gel is provided with through holes corresponding to light beads position on the LED light board, as taught by Wang, for the purpose of transferring the heat generated during operation of the LED to the housing, thereby dissipating the heat outward (para. [0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.V.H./
Vynn Huh, March 15, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792